Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-6 recites “a tool attachment being alternatively separable from and operably coupled to the power” unclear. See https://www.merriam-webster.com/dictionary/alternately that is by turns one after the other. However, in this recitation, it is unclear where the other tool separable from and operably coupled to the power is. Claim 2 has the same issue “alternately”.
Claim 1, line 8 the language “coupled” in the phrase “a battery configured to be operably coupled to the motor” is unclear. Claim 1, lines 17-19 “the power head receives the battery at an opposite end of the power head housing…at which the motor is located” and as seen in Figures, the battery 130 is coupled to the motor housing, not the motor, for providing a power to the motor. Claims 2 and 16 have the same issue, For examination purposes, it can be interpreted --a battery configured to connect to the motor--.
Claim 1, lines 10-11, the phrase “a drive provider portion disposed at the power head, the drive provider portion including a driving portion of a shaft operably coupled to the motor” is confusing because claim 1, lines 14-15 the phrase “a drive receiver portion disposed at the tool attachment, the drive receiver portion comprising a driven portion of the shaft” appears that the shaft belongs to the tool attachment, but the lines 10-11 the shaft appears to belong to the power head. Thus, it is confusing. Claims 2 and 20 have the same issue “a driven portion of the shaft”.
Claim 1, lines 20-21, with regards to terms of above “the motor”...above “the battery” used in the claim is unclear because this invention is a portable device capable of achieving an infinite number of orientations including orientations where the above would not be the above. It is recommended that terms be utilized that are true regardless of orientation. Claims 2 and 16 have the same issue.
The preamble of claim 2, a “multi-” tool is unclear. A multi-tool is required to have a plurality of tools or tool attachments, which have not been claimed until claim 4. Thus, it is unclear what scope to give the preamble of claim 2.
Claim 5, the language “instances of” in the claim is unclear. What is the ““instances of” mean in this claim? Is it an example which is not positive claimed, right?
Claim 7 “the tool mating interface” lacks of antecedent basis in the claim. This recitation is indefinite because it is unclear whether the Applicant intends to introduce a new structure or inherently refer to a previously introduced structure.
Claim 9 recites “at least one tool attachment” unclear whether it refers to at least one of the first, second, third tools or an additional at least one tool. Claim 10n has the same issue.
All claims dependent from claims 1, 2, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 11-12, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong  (CN 2582346Y and Translations) .
Regarding claim 1, as best understood, Zhong shows a multi-tool (Figures 1-4, there are three tool heads: a blower head, a string trimmer head, and a hedge trimmer) comprising:
a power head (1) comprising a power head housing (a casing or a housing of the power head, Figures 1-4) having a handle (Figure 1 below) operably coupled thereto;
a tool attachment configured to perform a work function (see the discussion above, each of tool heads has a different work function), the tool attachment being “alternately” separable from and operably coupled to the power head (each of the tool heads is alternately coupled to the power head),
a motor (3, Figure 1) disposed in the power head housing;
a battery (2) configured to be operably “coupled” or connected to the motor to selectively power the motor (for powering on/off of the motor);
a drive provider portion (Figure 1 below) disposed at the power head, the drive provider portion including a driving portion (a portion) of a shaft (output shaft 4, Para. 17 and Figure 1) operably coupled to the motor (Figure 1); and 
a drive receiver portion (Figure 4 below) disposed at the tool attachment, the drive receiver portion comprising a driven portion of the shaft (a portion of a drive shaft of the working head 16;  Para. 17 “The output shaft 4 can be matched with the drive shaft of the working head”),
wherein the driving portion, the drive receiver portion, and the motor share a common axis (Figures 1-4),
wherein the power head receives the battery (Figures 1-4) at an opposite end of the power head housing relative to an end of the power head housing at which the motor is located (Figure 1 shows the battery 2 is at one end and the motor is another end of the housing), 
wherein the handle extends from a first portion of the power head housing above the motor to a second portion of the power head housing above the battery (Figure 1), and 
wherein the tool attachment comprises a blower attachment, a hedge trimmer attachment, a string trimmer attachment (Figures 2-4).

    PNG
    media_image1.png
    897
    1235
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Zhong shows the multi-tool (see the discussion in claim 1 above) including that the battery comprises a housing (a cashing or a housing or a pack) having a receiving portion (7, Figure 1) configured to be operably coupled to a rail structure (a groove 6, Figure 1) that is provided at a battery receiver disposed at a rear portion of the power head.
Regarding claim 4, Zhong shows one of a plurality of different tool attachments (see the discussion in claim 1 above) that each perform a respective different work function,
wherein a first work function of a first tool attachment comprises a first rotary output generated based on a rotary input provided via operable coupling of the drive portion and the driven portion, the first rotary output being coaxial with the rotary input (Figures 1-2 and Para. 17 recites “the output shaft 4 can be matched with the drive shaft of the working head”),
wherein a second work function of a second tool attachment comprises a second rotary output generated based on the rotary input, the second rotary output being non-coaxial with the rotary input (Figures 1 and 3 and Para. 17 recites “the output shaft 4 can be matched with the drive shaft of the working head”), and
wherein a third work function of a third tool attachment comprises a linear output generated based on the rotary input (Figures 1 and 4 and Para. 17 recites “the output shaft 4 can be matched with the drive shaft of the working head”).
Regarding claim 5, Zhong shows that the first tool attachment, the second tool attachment and the third tool attachment each includes a tool mating interface (Figure 4 above) configured to mate with a power head mating interface (a plug 9, Figures 1 and 4 above) of the power head.
Regarding claim 6, Zhong shows that at least one of the first work function, the second work function or the third work function includes a speed change relative to a speed of the rotary input (see the hedge trimmer in figure 4, the attachment has a rotation speed change to a reciprocating speed of a blade), and at least another of the first work function, the second work function or the third work function does not include a speed change relative to the speed of the rotary input (for an example, a blower, both  speeds are rotation, no change. Para. 17 recites “the output shaft 4 can be matched with the drive shaft of the working head”).
Regarding claim 11, Zhong shows that the battery is inserted into the power head in a direction substantially parallel to the common axis (Figure 1).
Regarding claim 12, Zhong shows that the battery has a longitudinal centerline that is substantially aligned with the common axis responsive to insertion of the battery into the power head (as the claim is written, it is not clear what the centerline presents for, Figure 1, it appears that any centerline or a line at center of the battery 2 in an inserting direction is substantially aligned with the common axis).
Regarding claim 16, Zhong shows all of the limitations as stated in claims 1 and 2 above.
Regarding claim 17, Zhong shows all of the limitations as stated in claim 2 above.
Regarding claim 19, Zhong shows all of the limitations as stated in claim 12 above.
Regarding claim 20, Zhong shows all of the limitations as stated in claims 1-2 above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Cannaliato (US 2013/0118767).
Regarding claim 7, Zhong shows all of the limitations above except an electrical interface including a first contact assembly disposed at the tool attachment and a second contact assembly disposed at the power head, wherein the first and second contact assemblies interface with each other to provide a safety feature of the multi-tool. 
Cannaliato shows a multi-tool (Figures 1-7) comprising a power head (2) and a chuck (Figure 6) and a sander (Figure 7), wherein each of the chuck and the sander has an electrical interface (51), which mates to an electrical connector (53) for providing LED worklight (Para. 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power head and the attachment of Zhong to have electrical interface assemblies, as taught by Cannaliato, in order to provide worklight for the tool.
In doing, the LED light is provide a safety feature of the multi-tool (as the claim is written, it is not clear how the first and second contact assemblies are provided a safety feature of the multi-tool; it appears that the LED light can be provided a safety feature for the multi-tool, for an example, during trimming, the LED can provide light on a working environment, which helps a user properly control the multi-tool and prevents the tool incidentally hit the ground or rocks or borders while work in a low light environment.
Claims 13-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Chen (CN 103448036A and Translation).
Regarding claims 13 and 21, Zhong shows all of the limitations as stated above including that the driven portion and the driving portion are configured to engage each other responsive to the power head and the tool attachment being in an engaged state (Figures 1-4), but Zhong fails to discuss a guide sleeve disposed coaxial with the driving portion and a guide receiver disposed coaxial with the driven portion, and wherein the guide sleeve is configured to fit within the guide receiver during transition of the power head and the tool attachment to the engaged state.
Chen shows an attaching means for attaching a power head to an attachment head (Figures 1-7), wherein the power head has a guide sleeve (233, Figure 7) disposed coaxial with a driving portion and a guide receiver (Figure 7) disposed coaxial with the driven portion (Figure 7), and wherein the guide sleeve is configured to fit within the guide receiver during transition of the power head and the tool attachment to the engaged state (Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power head and the attachment of Zhong to have an attaching means, as taught by Chen, since this is known for the same purpose and in order to provide structures to be coupled between the power head and the attachment.
Regarding claim 14, the modified tool of Zhong shows that a length of the guide sleeve is substantially equal to a depth of the guide receiver (Figure 7 of Chen).
Regarding claim 15, the modified tool of Zhong shows that the length of the guide sleeve is longer than a length of the driving portion (Figure 7 of Chen shows the sleeve 233 is longer than the tip portion of the shaft 26).
Regarding claim 22, the modified tool of Zhong shows that all of the limitations as stated in claims 14-15 above.
Allowable Subject Matter
Examiner notes that as the currently claims 1, 4, 7-8 are written, there is no double patenting rejections by the application No 16770150.
Claims 8-10 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 8 is free of the prior art because the prior art does not teach or suggest the feature of the safety feature between the power head and the attachment for disabling operation of the motor, with combination other limitations, as set forth in claims 1, 4, 7-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/13/2022